Judgment, Supreme Court, Bronx County (Bloustein, J.), entered Septem*570ber 16, 1980, in favor of defendants, upon a verdict deciding that plaintiff failed to meet the threshold requirements of the no-fault insurance law (Insurance Law, § 670 et seq.), unanimously reversed, on the law, with costs to abide the event, and the matter remanded for a new trial. The trial court erred-when it excluded plaintiff’s proof as to both the necessity for and the fair and reasonable value of various doctors’ services; compelled a redaction of the treating physician’s bill, thereby limiting its amount; and refused to permit the jury to consider the need for future medical expenses. By so doing, the court improperly removed from the jury’s consideration the issue of whether plaintiff met the $500 medical expense threshold alternative under former section 671 (subd 4, par [b]) of the Insurance Law. Moreover, the court unduly restricted the jury’s consideration of the other threshold issue, whether plaintiff sustained a “serious injury.” It should have charged, as requested, that to constitute a serious injury under former section 671 (subd 4, par [a]), there need not be a permanent total loss of use of a body organ or function. (See Adamek v Dale Cab Corp., NYLJ, Oct. 6, 1980, p 14, col 5.) These errors mandate reversal and a new trial. Concur — Murphy, P.J., Birns, Sullivan, Lupiano and Bloom, JJ.